Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Applicants response filed 8/31/2022 has been received and entered in the application.
 Action Summary
	Claims 26, 27, 34-35, 37-39, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clader (Muscarinic M2 antagonist:  antranilamide derivatives with exceptional selectivity and in vivo activity, Bioorganic & Medicinal Chemistry 12 (2004) 319–326) of record and in view of Suo (GRK5 deficiency leads to early Alzheimer-like pathology and working memory impairment, Neurobiology of Aging 28 (2007) 1873–1888) of record as submitted in the IDS dated 2/4/2021) is maintained.
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clader (Muscarinic M2 antagonist:  antranilamide derivatives with exceptional selectivity and in vivo activity, Bioorganic & Medicinal Chemistry 12 (2004) 319–326) of record and in view of Suo (GRK5 deficiency leads to early Alzheimer-like pathology and working memory impairment, Neurobiology of Aging 28 (2007) 1873–1888) of record as submitted in the IDS dated 2/4/2021) as applied to claims 26, 27, 34-35, 37-39, 42-43 above, and further in view of Reeves (Routes of Administraion and Dosage forms, Merck Manual, 2017, Reeves.pdf) is maintained.

Response to Arguments
Applicants argue on page 4 of the response to office action dated 8/1/2022 that “at risk” would include all patients would be at risk of developing a condition characterized by progressive memory decline based on a GRK5 deficiency”.  Clearly this cannot be true.  For example, a patient diagnosed as having Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia at the time of AAD23 administration would not qualify as a patent within the scope of the instant claims.  This argument has been fully considered but has not been found persuasive.  The claim recites “at risk of of developing…..”; it would have been obvious to one of ordinary skills in the art at the time of filing that if a patient has already been diagnosed with Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia; then these patients are not at risk, they already have a memory defecate disease.  However, all patients that are otherwise healthily or does not display symptoms of memory decline is at risk of developing memory decline.  Furthermore, even patients diagnosed with Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia would benefit from delaying onset of progressive memory decline.
Applicants argue on page 5 that Clader discloses teaches the therapeutic treatment of Alzheimer’s disease.  Whereas the instant claims require that the patient does not have Alzheimer’s disease.  This argument has been fully considered but has not been found persuasive.  Claim 26 recites that that subject has not been diagnosed (emphasis added) with Alzheimer’s disease.  This does not mean that the patient does not have Alzheimer’s disease as asserted, rather the patient has not been diagnosed with Alzheimer’s disease.
Applicants argue on page 5 that it appears, therefore, that the Office is suggesting that a patient who has early Alzheimer's disease and who would have been diagnosed as such f evaluated would yet satisfy the instant claim limitations. This is not correct. The instant claims require not only that the patient has not been diagnosed with the disease but that the patient is not even experiencing onset of the disease. This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the second paragraph above.  Additionally, if the patient has not been diagnosed with Alzheimer’s disease does meet the limitation of “the patient has not been diagnosed as currently experiencing Alzheimer's disease, Parkinson's disease, Huntington's disease, or dementia”.

Applicants ague on page 6 that nowhere does Suo suggest, however, that therapeutic intervention should precede the disorder itself. This argument has been fully considered but has not been found persuasive.  Suo discloses that G-protein coupled receptor kinase-5 (GRK5) deficiency has been linked to early Alzheimer’s disease in humans and mouse models of the disease. And Clader discloses that compound 23 improved cognition in the juvenile rat PAR model, with a maximally effective dose of 0.1 mg/kg po (page 321, right column first and second paragraphs). Clader discloses that compound 23 is also active in animal models of cognition. Based on these results, compound 23 was selected for clinical evaluation as a potential new treatment for Alzheimer’s disease.  Therefore, taken the cited art, it would have been obvious to administer AAD23 for the treatment of “at risk” patient for Alzheimer’s disease.  One would have been motivated to administer AAD23 to treat subjects at risk developing a condition characterized by progressive memory decline based on a GRK5 deficiency because it is known in the art that GRK5 deficiency in indicative of early Alzheimer’s disease and GRK5 deficiency appears to primarily cause muscarinic (mainly M2) supersensitivity and hippocampal cholinergic hypoactivity as taught by Suo.  


Applicants ague on page 7 that even assuming, arguendo, that one of skill in the art had selected to administer AAD23 in relation to Alzheimer's disease (in view of Clader), and had further selected to utilize a GRK5 deficiency to identify the patient population (in view of Suo) - which is not conceded here - they still would not have arrived at the instantly claimed method because they would not have selected to administer AAD23 before the disorder presents.  This argument has been fully considered but has not been found persuasive.  

Applicants argue on page 7 that Drug administration was then withdrawn for over three weeks, before the mice were subjected to two weeks of cognitive tests. The treated mice performed "significantly better" than the untreated mice. As-filed application at paragraph [66] and Figures 3-5. Indeed, their performance levels were comparable to the wild type mice. This is a surprisingly superior result. This argument has been fully considered but has not been found persuasive.  First, only Figures 5A, 5B, 5C and 5D are in the applications.  Figures 1-4 are not presented.  Second, “significantly better” is not unexpected results.  Because the applicants has not presented data which demonstrated unexpected results.  And administering AAD23 for a period of time, stopping over 2-3 weeks, then 2 weeks of cognitive testing.  The claims are not commensurate in scope of asserted unexpected results.  Additionally, applicants has not demonstrated unexpected results.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 27, 34-35, 37-39, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clader (Muscarinic M2 antagonist:  antranilamide derivatives with exceptional selectivity and in vivo activity, Bioorganic & Medicinal Chemistry 12 (2004) 319–326) of record and in view of Suo (GRK5 deficiency leads to early Alzheimer-like pathology and working memory impairment, Neurobiology of Aging 28 (2007) 1873–1888) of record as submitted in the IDS dated 2/4/2021).

CLAIM INTREPRETATION:  the instant claims recite “a patient identified as being at risk of developing a condition characterized by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition”, which the examiner interprets that any and all patients would be “at risk” of developing a condition characterized by progressive memory decline based on a GRK5 deficiency.

	Clader discloses that Alzheimer’s disease (AD) is a neurodegenerative disease
characterized by a profound cognitive impairment which progresses eventually to an inability to function independently and ultimately to death. One of the consistent findings in brains of AD patients is loss of cholinergic markers, including levels of acetylcholine (Ach) (abstract).  Clader discloses the compound of AAD23 (Table 2, compound 23).  Clader teaches that based largely on its superior activity in microdialysis and correspondingly higher rat plasma levels, compound 23 was selected for more detailed evaluation. Figure 2 shows the complete time course of acetylcholine release for compound 23 over a range of doses, demonstrating that compound 23 causes a robust and long-lasting increase in acetylcholine release. Consistent with these results, compound 23 improved cognition in the juvenile rat PAR model, with a maximally effective dose of 0.1 mg/kg po (page 321, right column first and second paragraphs). Clader discloses that compound 23 is also active in animal models of cognition. Based on these results, compound 23 was selected for clinical evaluation as a potential new treatment for Alzheimer’s disease (page 321, right column, third paragraph).  Figure 2 discloses that compound 23 (AAD23) is administered in a dose of 1, 3 and 10 mg/kg po (oral administration). 
	Clader does not disclose that the progressive memory decline is based on a GRK5 deficiency.
	Suo discloses that G-protein coupled receptor kinase-5 (GRK5) deficiency has been linked to early Alzheimer’s disease in humans and mouse models of the disease. To determine potential roles of GRK5 in the disease pathogenesis, the GRK5 knockout mouse was evaluated at pathological and behavioral levels.  Suo discloses that significant loss of synaptic proteins and early signs of cholinoceptive neurodegeneration were evident in the hippocampus as well. Consistent with the moderate level of pathologic change, aged GRK5 knockout mice displayed selective working memory impairment, with other cognitive domains unaffected. Taken together, these findings not only strongly support an important role of GRK5 deficiency in early Alzheimer’s pathogenesis, but also promote the GRK5 knockout mouse as an additional model for early Alzheimer-related studies (abstract).  Suo discloses that Understanding early Alzheimer’s disease (AD) pathogenesis holds the hope for prevention and early treatment of the disease. We have recently reported that sub-threshold soluble β-amyloid (Aβ) in vitro decreases membrane (functional) levels of G-protein coupled receptor kinase-5 (GRK5), and that such membrane GRK5 deficiency occurs prior to cognitive decline and persists to late stages in an AD transgenic model.  a rapid reduction of functional GRK5 can be induced by sub-threshold soluble Aβ in vitro initiated the thought that functional GRK5 deficiency may be related to AD. As a downstream event induced by Aβ (a causal factor of AD pathogenesis as many scientists believed), GRK5 deficiency could be, at least at logical level, either a pathogenic event that mediates Aβ’s pathogenic role or a compensatory response to counterbalance Aβ’s pathogenic effects (page 1873 bridging 1874).  AD is characterized by cholinergic hypofunction, potential roles of GRK5 deficiency in AD may be of particular interest. GRK5 deficiency is a downstream event of sub-threshold soluble Aβ, as we previously reported in vitro. GRK5 KO mice are a model resembling GRK5 deficiency, but without genetic modifications of any previously known AD pathogenic or risk factors (i.e., β-amyloid precursor protein, presenilins, tau, apolipoprotein E, etc.). These, in concert with occurrence of GRK5 deficiency in both human AD and genetically-manipulated mice, provides a strong rationale for further evaluating the potential pathogenic impact of GRK5 deficiency in AD, for which GRK5 KO mice would serve as an ideal means. This report provides the first evidence of early AD-like pathologic and behavioral changes in the GRK5 KO mice, with such changes becoming evident in late life (page 1874).  Suo discloses that GRK5 deficiency appears to primarily cause muscarinic (mainly M2) supersensitivity and hippocampal cholinergic hypoactivity without apparent structural changes in 3-month old mice. Consistent with these earlier findings, our results in the present study show that 6-month old GRK5 KO mice were also structurally normal, and significant pathologic changes did not occur until the mice were 12 months or older. These data suggest that changes induced by GRK5 deficiency remain largely compensable at the physiological level without causing structural degeneration of the cholinergic system until the animals are aged. Therefore, a clear temporal pattern can be revealed in the sequence of GRK5 deficiency, cholinergic dysfunction (without structural degeneration), axonal defects, accelerated tau and amyloid pathogenesis, and cholinoceptive degeneration.  Sue discloses that the impact of GRK5 deficiency is moderate in extent and even certain pathological
aspects (i.e., inflammation) are not apparently affected in unchallenged animals, the current findings nonetheless provide strong evidence to conclude that GRK5 deficiency is a significant pathogenic factor in early AD (page 1886).
	It would have been obvious to administer AAD23 to treat early Alzheimer’s disease such that the patent has not been diagnosed with Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia.  One would have been motivated to administer AAD23 to treat subjects at risk developing a condition characterized by progressive memory decline based on a GRK5 deficiency because it is known in the art that GRK5 deficiency in indicative of early Alzheimer’s disease and GRK5 deficiency appears to primarily cause muscarinic (mainly M2) supersensitivity and hippocampal cholinergic hypoactivity as taught by Suo.   Additionally, compound 23 improved cognition in the juvenile rat PAR model as disclosed by Clader.  Taken the cited art, it is known that consistent findings in brains of AD patients is loss of cholinergic markers, including levels of acetylcholine as taught by Clader and significant loss of synaptic proteins and early signs of cholinoceptive neurodegeneration were evident in the hippocampus as well as disclosed by Suo.  This being taught, it would have been obvious to administer AAD23 that is at risk of developing Alzheimer’s disease that is asymptomatic (early Alzheimer’s disease) with a reasonable expectation of success absence of evidence to the contrary.
	It would have been obvious to repeatedly administer AAD23 for early onset or a patient at risk patient of development a condition characterized by progressive memory decline based on a GRK5 deficiency.  Since, it is known in the art that Alzheimer’s disease (AD) is a neurodegenerative disease characterized by a profound cognitive impairment which progresses eventually to an inability to function independently and ultimately to death, it would have been obvious to one of ordinary skills in the art to repeatedly administer AAD23 to a patient at risk of developing development a condition characterized by progressive memory decline based on a GRK5 deficiency with a reasonable expectation of success absence evidence to the contrary.  Additionally, GRK5 KO mice are a model resembling GRK5 deficiency, but without genetic modifications of any previously known AD pathogenic or risk factors (i.e., β-amyloid precursor protein, presenilins, tau, apolipoprotein E, etc.) as taught by Suo, which directly implies that the patient has not been diagnosed with Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia prior to administration of AAD23.
	With regards to the dosing of AAD23, it is known in the art that AAD23 is administered orally in the dose of 1 mg/kg, 3 mg/kg and 10 mg/kg as taught by Clader.  Since there are overlapping dosing, it would have been obvious to optimize the dosing of AAD23. 	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of AAD23 provided in the composition, according to the guidance provided by Clader, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

	Regarding the subject’s age 20 to 60 and 65 or over; since it is known in the art that GRK5 deficiency is related to early Alzheimer’s disease, it would have been obvious that any patient with GRK5 deficiency regardless of age would benefit from the administration of AAD23.  Given the fact that AD is characterized by cholinergic hypofunction, potential roles of GRK5 deficiency in AD may be of particular interest.  GRK5 deficiency is a downstream event of sub-threshold soluble Aβ.  GRK5 KO mice are model resembling GRK5 deficiency, but without genetic modifications of any previously known AD pathogenic risk factors.  These, in concert with occurrence of GRK5 deficiency in both human and genetically-manipulated mice, provides a strong rationale for further evaluating the potential pathogenic impact of GRK5 deficiency in AD, for which GRK5 KO mice would serve as an ideal means.  This report proves the first evidence of early AD-like pathologic and behavioral changes in the GRK5 KO mice, with such changes become evident in late life as taught by Suo.

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clader (Muscarinic M2 antagonist:  antranilamide derivatives with exceptional selectivity and in vivo activity, Bioorganic & Medicinal Chemistry 12 (2004) 319–326) of record and in view of Suo (GRK5 deficiency leads to early Alzheimer-like pathology and working memory impairment, Neurobiology of Aging 28 (2007) 1873–1888) of record as submitted in the IDS dated 2/4/2021) as applied to claims 26, 27, 34-35, 37-39, 42-43 above, and further in view of Reeves (Routes of Administraion and Dosage forms, Merck Manual, 2017, Reeves.pdf).
Clader and Suo cited above.
Neither Clader nor Suo disclose the tablet, trouch, lozenge, capsule, aqueous or oil suspension, dispersible powder or granule, an emulsion, a syrup or elixir.
Reeves discloses that a diverse range of dosage forms and delivery systems has been developed to provide for the care and welfare of animals. The development of dosage forms draws on the discipline of biopharmaceutics, which integrates an understanding of formulations, dissolution, stability, and controlled release (pharmaceutics); absorption, distribution, metabolism, and excretion (pharmacokinetics, PK); concentration-effect relationships and drug-receptor interactions (pharmacodynamics, PD); and treatment of the disease state (therapeutics). Formulation of a dosage form typically involves combining an active ingredient and one or more excipients; the resultant dosage form determines the route of administration and the clinical efficacy and safety of the drug. Optimization of drug doses is also critical to achieving clinical efficacy and safety. Increasingly, a PK/PD model that describes the drug response is the basis of dose optimization (abstract).  The oral route of administration is frequently used in both companion and food animals. In dogs and cats, tablets, capsules, solutions, and suspensions are administered orally; pastes are also applied to the forelimbs of cats from which they are licked and ingested. In horses, solutions and suspensions are administered by nasogastric tubes, pastes are applied to the tongue, and granules are added to rations for ingestion. The oral route of administration is the most widely used in cattle, pigs, and poultry. Formulations range from premixes and drinking water additives to licks, pastes, drenches, tablets, capsules, and boluses. Oral dosage forms are usually intended for systemic effects resulting from drug absorption from the GI tract.  Oral dosage forms comprise liquids (solutions, suspensions, emulsions, elixirs, and syrups), semisolids (pastes), and solids (tablets, capsules, powders, granules, premixes, and medicated blocks). 
It would have been obvious to administer AAD23 orally in tablet, granule, solution (which is aqueous) because it is known in the art that oral administration includes tablets, granules or solutions that integrates an understanding of formulations, dissolution, stability, and controlled release (pharmaceutics); absorption, distribution, metabolism, and excretion (pharmacokinetics, PK); concentration-effect relationships and drug-receptor interactions with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 26, 27, 34-35, 37-43 are rejected.
No claims are allowed. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHRIEN A HARTSFIELD/           Primary Examiner, Art Unit 1627